Citation Nr: 1120273	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  08-29 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for a right shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel
INTRODUCTION

The Veteran served on active duty from March 1969 to December 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In November 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript of the hearing is of record.


FINDING OF FACT

1.  The Veteran's degenerative arthritis of the cervical spine is etiologically related to active duty service.

2.  The Veteran's snapping scapular syndrome of the right shoulder is etiologically related to active duty service.


CONCLUSIONS OF LAW

1.  Service connection for a disability of the cervical spine, currently diagnosed as degenerative arthritis, is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Service connection for a right shoulder disability, currently diagnosed as snapping scapular syndrome, is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for disabilities of the cervical spine and right shoulder as they were incurred due to his participation in multiple parachute jumps during active duty service.  He testified during the November 2010 hearing that he had no history of repetitive trauma aside from his parachuting jumps during service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service treatment records are negative for treatment or complaints of cervical spine or right shoulder disabilities, but the Veteran's DD-214 verifies that he received a parachutist badge and served as an airborne medical specialist.  While the service medical records do not document injuries to the spine or right shoulder, the Veteran is competent to report that they occurred and the record verifies his participation in multiple parachute jumps.  The Board therefore finds that the presence of an in-service injury has been demonstrated.

The Board also finds that the record establishes the presence of current disabilities of the cervical spine and right shoulder.  The Veteran was diagnosed with degenerative disc disease of the cervical spine and right arm pain by his private physician in September 2006.  A cervical formainotomy was performed in June 2007.  A November 2010 examination from another private doctor also notes current diagnoses of snapping scapula syndrome of the right shoulder and degenerative arthritis of the cervical spine.  Although a July 2007 VA examiner concluded that the Veteran did not have any cervical or right shoulder disabilities, the Board finds these findings are outweighed by the November 2010 private examination report and the Veteran's own statements.  The July 2007 VA examiner did not perform an orthopedic examination of the Veteran's neck or shoulder, and a shoulder X-ray performed in conjunction with the VA examination clearly showed hypertrophic changes from the clavicle.  In addition, the Veteran testified in November 2010 that he experienced pain and limitation of motion in his neck and right shoulder.  The Veteran is a certified independent medical examiner and family practice physician, and is therefore competent to state whether he currently has an orthopedic disability.  The evidence therefore establishes the presence of current disabilities of the cervical spine and right shoulder.  

The record also contains evidence of a link between the Veteran's current disabilities and active duty service.  The November 2010 private examination report includes a medical opinion stating that the Veteran's disabilities are a direct result of trauma sustained during active service.  The Veteran has no other history of repetitive trauma, and the Board finds his testimony and statements to this effect are credible.  All the elements necessary for establishing service connection are therefore met and the Veteran's claims for service connection for disabilities of the cervical spine and right shoulder are granted.  

Finally, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA) with respect to the claims for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  

	(CONTINUED ON NEXT PAGE)










ORDER

Service connection for a disability of the cervical spine, currently diagnosed as degenerative arthritis, is granted.

Service connection for a right shoulder disability, currently diagnosed as snapping scapular syndrome, is granted.



____________________________________________
N. Rippel 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


